DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,843,017 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosfield (US 8,789,614) in view of Laskaris (US 7,987,916).
Regarding claim 1, Hosfield discloses a fire apparatus comprising: 
a fluid delivery system including: 
a first pump (602) configured to provide a first fluid output at a first pressure (Column 3, lines 16-17 and Column 4, lines 4-6, The first pump is a low-pressure pump, and outputs fluid at a pressure lower than the second pump); 
a second pump (7020) positioned downstream of and coupled to the first pump in a serial arrangement (Column 4, lines 4-6 and Figure 3), the second pump driven by the engine (Column 10, lines 46-49), the second pump configured to receive the first fluid output and provide a second fluid output at a second pressure greater than the first pressure (Column 4, lines 4-6; The second pump is a high pressure pump, which provides fluid at a high pressure, compared to the low pressure of the first pump); a low pressure discharge coupled to the first pump (The first pump is a low pressure pump, and therefore issues a low pressure discharge); a first high pressure discharge coupled to the second pump (The second pump is a high pressure pump, and therefore issues a high pressure discharge); and a second high pressure discharge coupled to the second pump (Column 3, lines 56-60, Additional high pressure pumps which produce high pressure discharges may be located downstream of the second pump), wherein, during the first mode of operation, the first fluid output is dischargeable from the low pressure discharge; and wherein, during the second mode of operation: the second fluid output is dischargeable from at least one of the first high pressure discharge or the second high pressure discharge (Column 3, lines 16-17 and Column 4, lines 4-6). 
While it appears Hosfield suggests the inclusion of a chassis (The device is coupled to a fire truck, which is depicted in  the state of the art drawing of figure 1; The device depicts the body having a chassis) and an engine coupled to the chassis (Column 10, lines 46-49, The uhps 700 may be operated by a power take-off which requires an engine present on the chassis), Hosfield does not mention either of these items being specifically included. Hosfield does disclose that the system may be used with a residential fire truck (Column 11, lines 36-37).
Laskaris discloses a residential fire truck system that includes a chassis with an engine coupled to the chassis (Figure 21).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosfield with the disclosures of Laskaris providing the apparatus to include an chassis with a coupled engine, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of transportation and driving source for a pumping system in a system where the transportation and driving source are not critical elements.
Hosfield is also silent as to the apparatus including a controller configured to operate the engine and the fluid delivery system in a first mode of operation or a second mode of operation; the engine is configured to operate at a first set point when the second fluid output is discharged from the first high pressure discharge; and the engine is configured to operate at a second set point that is different than the first set point when the second fluid output is discharged from the second high pressure discharge.
Laskaris discloses a system that includes a controller (Figure 15) configured to operate an engine and fluid delivery system in a pumping mode of operation (Column 14, line 61-Column 16, line 66, The system includes an interlock controller that controls the pump in the pumping mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Hosfield with the disclosures of Laskaris, further providing the system of Hosfield to include a system that includes a controller (Laskaris, Figure 15) configured to operate an engine and fluid delivery system in a second mode of operation (Laskaris, Column 14, line 61-Column 16, line 66, The system includes an interlock controller that controls the pump in the pumping mode; Examiner interprets this mode to be analogous to the mode wherein the second pump of Hosfield is engaged, as it includes operation of the power-take off, like the uhp of Hosfield), in order to provide for automated structure that optimizes use of time in an emergency, and provides protection against damage to parts of the fire truck, as disclosed by Laskaris (Column 2, lines 25-30).
Hosfield in view of Laskaris discloses a device wherein the engine is configured to operate at a first set point when the second fluid output is discharged from the first high pressure discharge; and the engine is configured to operate at a second set point that is different than the first set point when the second fluid output is discharged from the second high pressure discharge (Hosfield, Column 3, lines 60-63, The pumps can be configured to provide flows of different pressure; This corresponds to the input energy varying amongst the different pumps, and therefore, the output of the engine varying amongst the pumps)
Regarding claim 2, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, further comprising a fluid tank (204) coupled to the chassis (as modified) and the first pump (602) (Figure 3), the fluid tank configured to store a fluid (Element 204 is a water tank).
Regarding claim 3, Hosfield in view of Laskaris discloses the fire apparatus of Claim 2, wherein the fluid tank (204) includes a water tank configured to store water (Column 2, line 51).
Regarding claim 4, Hosfield in view of Laskaris discloses the fire apparatus of Claim 3, wherein the fluid tank includes the water tank (Column 2, line 51).
Regarding claim 8, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, wherein the low pressure discharge is a structural discharge (618, The hand nozzle is interpreted as a structural element). 
Regarding claim 9, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, wherein the fluid delivery system includes a relief system positioned to regulate fluid pressure between (i) the first pump and (ii) the second pump and the low pressure discharge, wherein the relief system is configured to regulate the first pressure of the first fluid output to a target pressure such that the first fluid output is provided to the low pressure discharge and the second pump at the target pressure (Column 4, lines 5-11, The system includes a pressure switch 726, configured to reduce a pressure upstream of the high pressure pump, if the pressure is too high, and ensure proper pressure is supplied to the high pressure pump; Column 9, lines 2-14, The system includes a flow meter which is used to regulate the FPS, and ensure foam, and therefore the fluid output is supplied at a proper rate).
Regarding claim 10, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, wherein the controller is configured to prevent the fluid delivery system from being operated in the first mode of operation if the fire apparatus is not in a parked configuration (Laskaris, Column 19, lines 29-36).
Regarding claim 11, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, wherein, during the second mode of operation, the engine is configured to operate at a third set point that is different than the second set point when the second fluid output is discharged from the first high pressure discharge and the second high pressure discharge concurrently (Column 3, lines 60-63, The set points of the engine may be varied in order to provide for varying outputs of the pumps).
Regarding claims 12, Hosfield in view of Laskaris discloses the fire apparatus of Claim 11, but is silent as to whether the third set point is different than the first set point and the second set point. 
Hosfield discloses that the set point of the individual pumps can be optimized in order to provide for a desired pressure (Column 3, lines 60-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Hosfield in view of Laskaris to include the third set point different than the second set point, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Hosfield to optimize the set point as claimed, in order to provide for a desired pressure.
Regarding 13, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, wherein, during the second mode of operation, the engine is configured to operate at for a period of time during a transition from (i) discharging the second fluid output from one of the first high pressure discharge or the second high pressure discharge to (ii) discharging the second fluid output from both the first high pressure discharge and the second high pressure discharge concurrently (Column 3, lines 58-63, The pumps may be configured to operate at varying set points with one pump operating normally, and the additional pumps operating based upon a desired flow rate, or based upon a desired pressure), but is silent as to whether the third set point is different than the first set point and the second set point. 
Hosfield discloses that the set point of the individual pumps can be optimized in order to provide for a desired pressure (Column 3, lines 60-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Hosfield in view of Laskaris to include the third set point different than the second set point and first set point, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Hosfield to optimize the set point as claimed, in order to provide for a desired pressure.
Regarding claims 14, Hosfield in view of Laskaris discloses the fire apparatus of Claim 13, but is silent as to whether the third set point is less than the first set point and second set point. 
Hosfield discloses that the set point of the individual pumps can be optimized in order to provide for a desired pressure (Column 3, lines 60-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize Hosfield in view of Laskaris to include the third set point less than the first set point and second set point, since it has been held since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II.
One of ordinary skill in the art would have been motivated by the disclosures of Hosfield to optimize the set point as claimed, in order to provide for a desired pressure.
Regarding claim 15, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, further comprising a pump clutch (interlock) positioned to selectively couple the second pump to the engine (Laskaris, as modified, Column 15, lines 7-23), wherein the controller is configured to (i) disengage the pump clutch to selectively decouple the second pump from the engine during the first mode of operation such that the first high pressure discharge and the second high pressure discharge do not receive the second fluid output, but the low pressure discharge receives the first fluid output (The truck is configured such that the pump may be selectively decoupled, and the low pressure pump still receives discharge, as the low pressure pump is not operated by the engine), and (ii) engage the pump clutch to selectively couple the second pump to the engine during the second mode of operation such that the at least one of the first high pressure discharge or the second high pressure discharge receives the second fluid output (Column 15, lines 7-16).
Regarding claim 16, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, further comprising a transmission (308) and a clutch (interlock) positioned to selectively couple the transmission to the engine (Column 15, lines 17-23), wherein the controller is configured to selectively engage the clutch to regulate a ground speed of the fire apparatus during the second mode of operation (During the second mode of operation, the controller may engage and disengage the interlock to provide for regulation of the speed of the fire apparatus).
Regarding claim 17, Hosfield in view of Laskaris discloses the fire apparatus of Claim 16, wherein the controller is configured to disengage the clutch during the first mode of operation (Column 15, lines 17-23, The controller may be used to engage and disengage the interlock during either mode of operation, as long as the parking brake is engaged).
Pertaining to claims 2-3 and 5-6
Regarding claim 2, Hosfield in view of Laskaris discloses the fire apparatus of claim 1, further comprising a fluid tank (302) coupled to the chassis (as modified) and the first pump (Column 5, lines 43-50, The foam components can flow from the tank, to the supply line 604, to the inlet line 202, which leads to the pump) the fluid tank configured to store a fluid (The fluid tank is a foam tank).
Regarding claim 3, Hosfield in view of Laskaris discloses the fire apparatus of claim 2, wherein the fluid tank (302) includes an agent tank configured to store an agent (The agent tank is a foam tank).
Regarding claim 5, Hosfield in view of Laskaris discloses the fire apparatus of Claim 3, wherein the fluid tank (302) includes the agent tank (Foam tank), wherein the fluid delivery system includes an agent distribution system coupled to the first pump and the agent tank (Figures 3 and 4A), and wherein the agent distribution system is configured to regulate an amount of the agent within the fluid provided to the first pump (Abstract, lines 3-5, The distribution system includes a foam proportioning system).
Regarding claim 6, Hosfield in view of Laskaris discloses the fire apparatus of claim 5, wherein the fluid tank includes the water tank (Column 2, line 51).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosfield in view of Laskaris and Groonwald (US 8,776,904).
Regarding claim 7, Hosfield in view of Laskaris discloses the fire apparatus of Claim 1, wherein the first high pressure discharge is a turret (712), wherein the second high pressure discharge is a hose (714), but fails to disclose that the hose includes a reel.
Groonwald discloses an apparatus wherein a high pressure discharge is a hose reel (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hosfield in view of Laskaris with the disclosures of Groonwald, providing the second high pressure discharge to include a hose reel (Groonwald, 30), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including discharge of fluid in a system where the discharge structure is not a critical element.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
In response to applicant's position that it is unclear how Hosfield may be used to disclose the engine operating at varying set points, the argument is an argument against Hosfield individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the passage stating the deficiencies of Hosfield, Examiner is referencing the fact that it is unclear whether the claimed operations are performed by a controller. Hosfield does highlight performance of the function, but does not disclose whether the function is performed by controller. Examiner highlights Laskaris as putting forth a controller and proposes modification of Hosfield to include the controller of Laskaris for operation. Examiner then highlights the combination teaching a device that performs the claimed function by controller. The function itself is taught by Hosfield, while the controller is taught by Laskaris.
As to Applicant’s position that the cited passage fails to teach operating the engine at different set points based upon active high pressure discharges, the energy output of the engine is varied, dependent upon the desired output pressure of the respective pump. 
Allowable Subject Matter
Claim 20 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752